DETAILED ACTION
This action is pursuant to the claims filed on April 13, 2021. Claims 1-11 and 14-15 are pending. A final action on the merits of claims 1-11 and 14-15 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6, 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (hereinafter ‘Anderson’, U.S. Pat. No. 2008/0210592) and further in view of Netherly et al. (hereinafter ‘Netherly’, U.S. Pat. No. 5,827,184). 
In regards to independent claim 1 and claims 6 & 8-10, Anderson discloses an envelope (medical electrodes show in Fig. 2, thus meeting claim 8) comprised of two sheets of  material (backing sheets 10 as shown in Fig. 2) that are placed on top of each other with their interior sides facing each other (see Figs. 2 and 3) and their four edges sealed to each other with an adhesive to form an airtight envelope (col. 2, ln. 39-43: the peripheral edges of the two backing sheets 10 are pressed together to form a pocket); the envelope containing: at least one medical patch attached to the interior side of at least one of the two sheets (the inner surface comprises conductive layers 12 and gel 14, thus meeting claim 9) and a layer of medical grade pressure sensitive adhesive surrounding the at least one medical patch (col. 2, ln. 50-55: the adhesive 24 is a biocompatible heat sensitive glue and as shown in the closed configuration, surrounds the perimeters of the conductive layer 12 and gel 14; the adhesive hermetically seal the edges forming a gas-impermeable pocket, thus meeting claims 6 & 10); wherein the pressure sensitive adhesive is applied to a part of the surface of the interior side of the sheet in order to attach the sheet of material and the at least one medical patch to the body of a patient (col. 2, ln. 43-59). 
While Anderson discloses a non-stick liner placed between the interior sides of the envelope (common release liner 22 in Fig. 1-4), the non-stick liner covering the at least the one 
Netherly teaches a self-packaged bioelectrode envelope (envelope 10 in Fig. 1) comprising a similar arrangement has that of Anderson (see Fig. 3). Netherly further teaches providing a non-stick liner (internal liner 40) which is non-adhesive on both of its surfaces so that when the envelope is sealed, a first surface of the non-stick liner is adjacent a first side of a first sheet of the envelope (left sheet of backing 12 is directly attached to the lower surface of the liner 40); a second surface of the non-stick liner is adjacent a second side of a second sheet of the envelope (right sheet of backing 12 is directly attached to the upper surface of the liner 40 when it is folded via fold line 14); a first edge of the first surface of the non-stick liner is attached to a first edge of the first side of the first sheet of the envelope (see Fig. 3); a second edge of the second surface of the non-stick liner is attached to a second edge of the second side of the second part of the second sheet of the envelope, wherein the second edges of the non-stick liner and the sheet of the envelope are opposite to the first edge (the single sheet of the internal liner 40 when attached to both the backing sheets 12 meets the claimed configuration); and wherein when the two sheets of the envelope are pulled apart, the non-stick liner will become detached from the sheets of the envelope and will automatically fall away exposing the at least one medical patch and allowing the sheet of material to be attached to the body of the patient (Fig. 3 illustrates that the use of a liner covering only one of the electrodes exposes the other electrode once the bioelectrode packages are pulled apart for attachment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liner of Anderson so that a liner is approximately the size of one of the sheets of material as taught by Netherly, so that both of its surfaces are in contact with the two sheets when it is in a folded 
In regards to claims 2 & 3, Anderson further discloses electrical contacts (stud 16 in Figs. 2 & 3) attached to the backs of the at least one medical patch poke through the sheet from the interior side of the sheet to the external side of the sheet (studs extends through the backing layer 10), wherein electrical leads (20) are pre-connected to electrical contacts attached to the at least one medical patch during the manufacturing stage (the leads 20 are connected to the studs 16 prior to the sealing of the two backing layers 10 as shown in Figs. 2-4).   
In regard to claims 11-13, Anderson further discloses electrodes on both of the sheets of material that make up the envelope (conductive layer 12 deposited onto the backing sheet 10 make up part of the hydrogel electrode, [0014]). 
In regards to claim 15, Anderson discloses a method of applying the at least one medical patch in the envelope of claim 1 to the skin of a patient, comprising: separating the two sheets of material that form the envelope (col. 2, ln. 44-49: the electrode backing sheets are peeled apart and separating the electrodes for deployment and use), and pressing on the exterior side of the sheets of material to cause the sheet and the at least one medical patch to adhere to the skin of the patient (col. 2. ln. 44-57: the electrodes are then placed on the patient).
Claims 4, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 and discussed above, and further in view of Riley et al. (hereinafter ‘Riley’, U.S. Pat. No. 2016/0279405).
In regards to claim 4, Anderson discloses the invention substantially as claimed in claim 1 and discussed above. However, it fails to disclose wherein the electrical contacts attached to the patch are coiled up and sealed inside the envelope to be uncoiled when the envelope is opened.
Riley teaches an envelope similar to Anderson ([0055]). Specifically, Riley teaches providing electrical contacts attached to the medical patch and electrical leads that are preconnected directly to the patch and coiled up and sealed inside the envelope ([0055]), see Fig. 14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the electrical contacts of Anderson with the electrical contacts of Riley for their use in the electrode patch art and the selection of any one of these known electrical contact equivalents for electrically connecting to an energy source would be within the level of ordinary skill in the art. Incorporating the electrical leads into the envelope allows for the electrode leads to be enclosed within the electrode package or envelope for mechanical protection from bending and physical damage during transport ([0054]).
 In regards to claim 7, Anderson discloses the invention substantially as claimed in claim 1 and discussed above. However, it does not disclose that the instructions for the correct placement of the medical patch are printed on the exterior of the envelope.
Riley teaches providing one or more images indicating the determined location of electrodes relative to each other ([0014] and see 27 in Fig. 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the exterior surface of the electrodes of Anderson and provide one or more visual instructions as taught by Riley, as doing so assist the user in placement of the electrode on the body of the patient ([0014]). 
In regards to claim 14, Anderson discloses the invention substantially as claimed in claim 1 and discussed above. However, it does not disclose that the at least two electrodes are spupplied in different sizes with different distances between electrodes to insure correct placement of the electrodes.
Riley teaches two electrode facing each other with an envelope closed ([0055]) wherein the electrodes have different shapes (as shown in Fig. 14, one comprises oval shape while the other comprises triangular shape).  Riley explains that providing electrodes of differing shapes assists in proper placement of the electrodes ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrodes of Anderson and provide different shapes as taught by Riley, as doing so assist the user in placement of the electrode on the body of the patient ([0037]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 and discussed above, and further in view of Paquet et al. (hereinafter ‘Paquet’, U.S. Pat. No. 9,585,620).
In regards to claim 5, Anderson discloses the invention substantially as claimed in claim 3/1 and discussed above. However, Anderson does not disclose a controller as claimed. 
Paquet teaches an electrode patch and providing a controller or circuitry (flexible conductive circuit 24 comprising a processor 202, col. 7, ln. 7-24, col. 3, ln. 13-20) on an external surface of the patch for wirelessly communication with a signal generator (col. 2, ln. 38-50). Note that there are interconnections between the electrode (28) and the flexible printed circuit 24 as shown in Fig. 2B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention do modify the wired electrode patch of Anderson and provide two wireless electrode patch comprising a controller for processing and . 
Response to Arguments
Applicant’s Remarks filed on April 13, 2021 is fully acknowledged.
Applicant’s amendment of claim 8 obviates the claim rejection.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3, 6, 8-13, and 15 under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Anderson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Netherly (U.S. Pat. No. 5,827,184). Netherly, in teaching, a liner that is approximately the size of one of the sheets of material so that both of its surfaces of the liner are in contact with the two sheets when it is in a folded configuration, aids in curing the deficiency of Anderson. 
Furthermore, Applicant’s remarks on page(s) 4-5 are solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 1. These arguments are persuasive and the rejections have been withdrawn. Upon further consideration, new grounds of rejections have been made in view of Netherly. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/27/2021